internal_revenue_service number release date index number --------------------------- --------------------------------- --------------------------------------------------- ------------------------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip b02 plr-106690-15 date august legend taxpayer trust advisor company x company y company z firm a firm b state a person a person b exchange year --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ------------------------------------------- --------------------------------- -------------------------------- ----------------------- ------------------------------------------------------- ----------------------------------- ---------------- ---------------------------- -------------- ------------------ ---------------------------- ----------------------------------------- ------------------------------------------ plr-106690-15 date date date date date date date date date date date date date date date date date date month month a b ---------------------------------- ----------------------------------- ----------------------------------- ------------------------------------- -------------------------------------- -------------------------------------- -------------------------------------- -------------------------------------- --------------------------- ------------------------ ---------------------------------------- ---------------------------------------- ------------------- ---------------------------------------- --------------------- ---------------------------- ------------------------ ------------------------ ------------------ ------------------ --------------------------------------------------------------------------------------- ---------- plr-106690-15 c ------------------------------------------------------- dear --------------------- this is in response to your letter dated date and subsequent correspondence seeking an extension of time to make the following elections collectively the elections an election under sec_851 of the internal_revenue_code to be a regulated_investment_company ric an election under sec_855 to treat as paid within year ordinary_income dividends and capital_gain dividends declared prior to date and paid prior to date and not later than the first regular dividend paid following such declaration an election under sec_852 and sec_1_852-11 of the income_tax regulations to treat any portion of any qualified_late-year_loss for such taxable_year as arising on the first day of the following taxable_year for federal tax purposes and a mark to market election under sec_1296 with respect to marketable_stock in company x and company y which are both passive foreign investment companies pfics facts trust was organized as a state a statutory trust on date trust is registered under the investment_company act of as amended act as an open- ended management investment_company issuing its shares in series with each series representing a distinct portfolio with its own investment objectives and policies taxpayer is a series of trust that is classified as non-diversified under the act and is traded on exchange taxpayer is an investment vehicle with the objective of providing investors with a positive return regardless of the direction and fluctuations of the u s equity markets generally as such taxpayer represents that it is a fund as defined in sec_851 and generally is treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 taxpayer commenced operations on date under the name a and on date taxpayer’s name was changed to the current name during year in addition to its other investments taxpayer owned stock in company x and company y both pfics trust is governed by a board_of trustees board_of trustees that is responsible for overseeing all business activities of trust subject_to the overall authority of the board_of trustees advisor furnishes investment advice supervision and management as well as office space equipment and management personnel to taxpayer advisor is registered with the securities_and_exchange_commission as an investment_advisor plr-106690-15 from taxpayer’s inception advisor has engaged company z to provide taxpayer with accounting services inclusive of federal tax compliance services such as the preparation of the federal_income_tax returns and all extension requests related to those returns company z performed these services for taxpayer’s year in a correct and timely manner on date taxpayer declared a long term capital_gain dividend in the amount of b first dividend taxpayer paid the first dividend on date which was a date prior to the date taxpayer paid any other regular dividend following such declaration thereafter on date taxpayer declared and paid a long term capital_gain dividend in the amount of c second dividend date was also a date prior to the date taxpayer paid any other regular dividend following such declaration on date the board_of trustees and advisor engaged firm a a firm of accounting and tax professionals to review taxpayer’s form 1120-ric u s income_tax return for regulated_investment_companies form 1120-ric for year year return for taxable years prior to year the board_of trustees and advisor had engaged firm b another firm of tax and accounting professionals to review the federal_income_tax returns of the only other fund within trust at the time on or about date taxpayer timely filed a form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns form with respect to its form 1120-ric for year pursuant to which the due_date for the year return was extended to date between date and date company z provided firm a work papers and supporting documentation used or anticipated to be used in the preparation of taxpayer’s year return during this period company z advisor and firm a worked together to prepare the final draft of the year return on date following firm a’s review of the final draft of the year return a senior manager of firm a signed the year return the year return included each of the elections and was prepared in accordance with each such election having been timely made historically when firm b had completed its review of a tax_return for the other fund within trust an employee of firm b would sign the return and forward it to person a a director of advisor for signature by an authorized representative and filing with the service however person a left advisor’s employ shortly before firm a completed its review of the year return consequently firm a forwarded the year return to advisor in a package addressed to person b taxpayer’s secretary and treasurer and advisor’s cfo for signature by an authorized representative and filing with the service the year return was delivered to person b on date plr-106690-15 person b being unaware of the process used by person a and firm b for the preparation review signature and filing of tax returns believed the year return had already been filed and that the package contained advisor’s administrative file copies consequently person b did not immediately open the package person b opened the package containing the year return and filed the year return on or about date approximately two and a half weeks after the extended due_date for the year return upon realizing that the year return had not been filed timely person b contacted firm a to determine if there would be any ramifications to taxpayer or its investors due to the late filing of the year return on date firm a informed person b of the potential consequences to taxpayer and its investors due to the late filing of the year return and specifically the elections included therein at that time firm a also informed person b of the possibility of seeking section relief for the late elections on date the board_of trustees and advisor approved firm a’s preparation on taxpayer’s behalf of this request for relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations the following representations are made in connection with the request for an extension of time taxpayer qualified as a ric under sec_851 at all times during year on date and date taxpayer declared the first dividend and the second dividend respectively which were dates prior to the 15th day of the 9th month following the close of year and the extended due_date of taxpayer’s return for year taxpayer paid the first dividend and the second dividend on date and date respectively which were dates that were prior to both date and the date taxpayer paid any other regular dividend following the declaration of the first dividend and the second dividend any outstanding_stock of taxpayer and any stock of taxpayer that is currently being offered for sale is redeemable at its net asset value as of the date of the submission of this ruling_request the service has not discovered taxpayer’s failure to timely make the elections for year taxpayer is not attempting to alter a return position taken for which a penalty has been or could be imposed under sec_6662 at the time taxpayer is requesting relief and for which the new position requires or permits a regulatory election for which relief is requested plr-106690-15 this is not a situation in which taxpayer was informed of all material aspects of the elections and related tax consequences but chose not to file the elections taxpayer is not using hindsight in requesting relief no facts have changed since the due_date of the elections that would make the elections more advantageous the interests of the government are not prejudiced within the meaning of sec_301_9100-3 because granting relief will not result in taxpayer having a lower tax_liability in the aggregate for all years to which the elections apply than taxpayer would have had if the elections had been timely made in fact taxpayer included all such elections in the year return that it filed in month the period of limitations on assessment under sec_6501 for taxpayer for year or for any other taxable_year that would have been affected by the elections if they had been timely filed will not expire before month and therefore is not closed in addition affidavits on behalf of taxpayer and firm a have been provided as required by sec_301_9100-3 law and analysis sec_851 provides that a corporation shall not be considered a ric for any taxable_year unless it files with its return for the taxable_year an election to be a ric or has made such election for a previous taxable_year sec_1_851-2 of the income_tax regulations provides that the taxpayer shall make its election to be treated as a ric by computing taxable_income as a ric on its federal_income_tax return for the first taxable_year for which the election is applicable no other method of making such election is permitted sec_852 provides that a ric may elect for any taxable_year to treat any portion of any qualified_late-year_loss for such taxable_year as arising on the first day of the following taxable_year sec_1_852-11 provides that a ric may elect to compute its taxable_income for a taxable_year without regard to part or all of any post- october capital_loss or post-october currency loss for that year sec_1_852-11 provides that a ric may make an election under sec_1_852-11 for a taxable_year to which the section applies by completing its income_tax return including any necessary schedules for that taxable_year in accordance with the instructions for the form that are applicable to the election sec_855 provides that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for plr-106690-15 any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall to the extent the ric elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsections b c and d sec_1_855-1 provides that a sec_855 election must be made in the return filed by the ric for the taxable_year the election shall be made by the taxpayer by treating the dividend or portion thereof to which such election applies as a dividend paid during the taxable_year in computing its investment_company_taxable_income or if the dividend or portion thereof to which such election applies is to be designated by the company as a capital_gain dividend in computing the amount of capital_gain dividends_paid during such taxable_year sec_1296 provides that in the case of marketable_stock in a pfic that is owned or treated as owned under sec_1296 by a united_states_person at the close of any taxable_year the united_states_person may elect to include in gross_income the excess of the fair_market_value of the stock as of the close of the taxable_year over its adjusted_basis and to deduct the lesser_of a the excess of the adjusted_basis of the stock over its fair_market_value as of the close of the taxable_year or b the unreversed_inclusions as defined in sec_1296 sec_1_1296-1 provides that an election under sec_1296 for a taxable_year must be made on or before the due_date including extensions of the person’s u s income_tax return for that year sec_1_1296-1 provides that a late mark to market election under sec_1296 may be permitted only in accordance with sec_301 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-106690-15 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election moreover a taxpayer will be deemed not to have acted in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301 c ii provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based upon the facts and representations submitted we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to make the following elections an election under sec_851 to be a ric an election under sec_855 to treat as paid within year ordinary_income dividends and capital_gain dividends declared prior to date and paid prior to date and not later than the first regular dividend paid following such declaration an election under sec_852 and sec_1_852-11 to treat any portion of any qualified late- year loss for such taxable years as arising on the first day of the following taxable_year for federal tax purposes and a mark to market election under sec_1296 with respect to marketable_stock in a pfic since taxpayer filed its form 1120-ric on or about date taxpayer’s elections as described in this letter will be treated as having plr-106690-15 been timely made despite having been made after the due_date prescribed for making the elections this ruling is limited to taxpayer’s timeliness of filing the elections described herein this ruling’s application is limited to the facts representations code sections and regulations cited herein except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above specifically no opinion is expressed regarding any material_item or representation on taxpayer’s form 1120-ric additionally no opinion is expressed with regard to whether taxpayer otherwise qualifies as a ric under subchapter_m of the code or whether the stock of company x or company y is marketable_stock under sec_1296 furthermore no opinion is expressed with regard to trust no opinion is expressed with regard to whether the tax_liability of taxpayer is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely andrea m hoffenson andrea m hoffenson branch chief branch office of associate chief_counsel financial institutions products
